DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2021 has been entered. 
Response to Arguments
Applicant's arguments filed 9 December 2021 have been fully considered but they are persuasive only in part.
First, the examiner provisionally accepts the drawing changes to FIG. 2, in that these changes are supported by the disclosure, as detailed below, provided that applicant amends the specification to refer to the first and second intermediate teaching points.
Second, the amendments to the claims overcome the previous objections to the specification, but introduce new issues in this respect.  Applicant is again encouraged to see 37 CFR 1.75(d) and MPEP 608.01(o), quoted below, to understand the (clearly stated) requirements of U.S. Patent law.
Here, the examiner believes that the departure from the [original] claim language to now refer to the generating, selecting and setting of “updated motion path[s]”, when the specification does not refer to such generating, selecting, or setting of “updated motion” paths, or even apparently any updating of “motion path[s]”, adds confusion to what is being claimed.
Third, regarding the rejections under 35 U.S.C. 112(b), applicant’s amendments in large measure overcome the previously indicated issues, but new issues have been introduces, as detailed below.
Fourth, regarding the rejection under 35 U.S.C. 101, these arguments are insufficient, in as much as determining or defining amounts of clearance in a motion path can be practically performed as a mental process in the human mind.
Here, because of the indefiniteness in the claims regarding updated motion paths and their usage (generating, selecting, setting) in the claims 1 to 3, it is hard for the examiner to see an improvement to a technology or technical field.  However, should the claims 1 to 3 be made definite (and non-contingent/non-conditional in method scope), it is possible that they may effect an improvement in a technology or technical field.  (The examiner cannot see any improvement in claim 4, since he reject the claims twice, with two different pairs of references, as being obvious over, and therefore not an improvement over, the prior art.)
Fifth, in view of the amendments to the claims, the examiner withdraws the rejection of claims 1 and 2 under 35 U.S.C. 103.
The examiner, however, maintains (with a changed formulation to address the claim amendments) the rejection of claim 3, because he interprets the “if” clauses as 
Regarding claim 4, applicant’s arguments are not persuasive1, since an autonomous vehicle (as disclosed by Trepagnier et al. (‘720) IS [2] (or obviously would be considered, as previously asserted by the examiner) a robot, as would be readily apparent to one of ordinary skill in the art.
However, in view of applicant’s arguments, the examiner adds a new rejection of claim 4 based on the welding robot of Kanazawa et al. (JPWO[3], 2015/040980), which is newly cited.
Drawings
The drawings were received on 9 December 2021.  These drawings are provisionally accepted by the examiner, if the specification is amended by applicant to refer to the “first intermediate teaching point” and the “second intermediate teaching point” now shown in FIG. 2.  The examiner understands that the “intermediate teaching point” set at S6 in FIG. 3 may be the “first intermediate teaching point” (now shown in FIG. 2) and that the “intermediate teaching point” set at S10 in FIG. 3 after the intermediate teaching point is set at S6 may be the “second intermediate teaching point” (now shown in FIG. 2).  The examiner also understands that the patent drawings are not disclosed (by applicant) as being to scale4, and so the example reduction in clearance now depicted between the first and second intermediate teaching points is clearly taught at and supported by e.g., S10 in applicant’s FIG. 3 (e.g., “reducing minimum amount of clearance by predetermined amount”). 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)5 and MPEP § 608.01(o)6.  Correction of the following is required: antecedent basis should be provided in the specification for the following new terminology in the claims (without adding new matter):
i. “for at least one of the plurality of positions within the detected near-miss section, the amount of clearance is less than a predetermined threshold” (e.g., claim 1);
ii., the “program updating unit” that “generates a first updated motion path for the robot having a first intermediate teaching point” (e.g., claim 1);
iii. “the first intermediate teaching point defines a first amount of clearance, measured from the first intermediate teaching point to the second point” (e.g., claim 1);
iv. if the near-miss detecting unit does not detect a near-miss section with the first amount of clearance, “the first updated motion path for the robot is selected for the robot” (e.g., claim 1);
v. “a second updated motion path having a second intermediate teaching point” (e.g., claim 1);
vi. “the second intermediate teaching point defines a second amount of clearance, measured from the second intermediate teaching point to the second point” (e.g., claim 1);
vii. if the near-miss detecting unit does not detect a near-miss section with the second amount of clearance, “the second updated motion path is selected for the robot” (e.g., claim 1); and
viii. ”setting a first updated motion path for the robot having a first intermediate teaching point” (e.g., claim 3);
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  i) in claim 1, lines 30 and 31, and similarly in claim 2, “,,” is incorrect and should read, “,”; and ii) in claim 2, line18, “points defines” should read, “point defines”, e.g., for grammatical correctness.  Appropriate correction is required.
Claim Interpretation
Here, regarding contingent or conditional clauses in amended claim 3 introduced by the word “if”, the examiner applies the guidance of MPEP 2111.04, II. and the PTAB Decision in Ex parte RANDAL C. SCHULHAUSER et al. (Precedential), Appeal 2013-007847, decided 28 April 2016, where the Board decided:
"A proper interpretation of claim language, under the broadest reasonable interpretation of a claim during prosecution, must construe the claim language in a way that at least encompasses the broadest interpretation of the claim language for purposes of infringement. . . . [In a method claim, if] the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. . . . [However, the] broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur. This interpretation of the system claim differs from the method claim because the structure [] is present in the system regardless of whether the condition is met and the function is actually performed. Unlike [the method claim], which is written in a manner that does not require all of the steps to be performed should the condition precedent not be met, [the system claim] is limited to the structure capable of performing all the recited functions."

Should applicant desire that the contingent/conditional clauses in the method claim 3 not be interpreted as contingent/conditional e.g., by the examiner, applicant may change the [three] “if” clauses to “when” clauses, in order to show that applicant intends that those recited step(s) should not be considered, by one of ordinary skill in the art, as contingent/conditional, and in fact need to be carried out for the method to be performed, e.g., if such be applicant’s intent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 2, it was not previously described that the program updating unit generates first and second updated motion paths.  Regarding claim 3, it was not previously described that a first updated motion path for the robot was set, or that the first and second updated motion paths for the robot were selected under the recited conditions.
In particular, no generating, setting, or selecting of “updated motion path[s]” is/are apparently described in the specification.  For example, at S6 and/or S10, an intermediate teaching point is set, and at S13 a new operation program with the set intermediate teaching point is generated, but the specification apparently does not describe e.g., that the/any [first and second] updated motion path[s] are generated, set, or selected.  [This also renders unclear what should or might be considered to be e.g., generating, setting, or even updating, etc. “motion path[s]”.]  Accordingly, the examiner believes the specification does not evidence, to those skilled in the art, possession if the claimed invention.
Here, the examiner understands that applicant discusses “finding” a motion path at published paragraph [0030], and that a motion path is also “found” at S26 in FIG. 5.  However, FIG. 5 is from a different embodiment then the embodiment(s) of FIGS. 1 to 3 which support claims 1 to 3, and no details of how the motion path is “found” are provided in published paragraph [0030].  Therefore, this disclosed “finding” does not apparently describe or clarify the particular generating, selecting, and/or setting of the updated motion path(s) as now recited in the claims.
Claims 1 to 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8 and 9, in claim 2, lines 8 and 9, and in claim 3, lines 6 to 8, “for at least one of the plurality of positions within the detected near-miss section, the amount of clearance is less than a predetermined threshold” is indefinite in that “the plurality of positions within the detected near-miss section” has no apparent antecedent basis and is unclear.
In claim 1, lines 13 and 14, and in claim 2, lines 13 and 14, “a first updated motion path for the robot” is unclear, e.g., having no apparent antecedent basis in the specification (e.g., what does the “updated motion path” comprise (e.g., for example, a single first intermediate teaching point is not a “path”), and how is the path “generate[d]” from the teachings of the specification?)
In claim 1, lines 19 and 30, “the second point” is indefinite (e.g., is this referring to the second point of line 16 or the second point of line 4?)
In claim 1, lines 24 and 34, it is unclear how the first and/or second updated motion path is “selected for the robot” from the teachings of the specification (e.g., what does it mean that an updated motion path is “selected”?)
In claim 2, line 6, “the plurality of positions” apparently has no proper antecedent basis and is unclear.
In claim 2, lines 19 and 31, “the second point” is indefinite (e.g., is this referring to the second point of line 16 or the second point of line 5?)
In claim 2, lines 25 and 35, it is unclear how the first and/or second updated motion path is “selected for the robot” from the teachings of the specification (e.g., what does it mean that an updated motion path is “selected”?)
In claim 3, line 10, “the one” has insufficient antecedent basis and is unclear (e.g., is this referring back to the “at least one” of line 6?)  Here, the examiner merely notes that the “one” in claim 1, line 11 and in claim 2, line 12 apparently does not refer back to the “at least one” recited earlier in the claim, since the one is singular and the at least one may be plural.
In claim 3, line 11, “a first updated motion path for the robot” is unclear, e.g., having no apparent antecedent basis in the specification (e.g., what does the “updated motion path” comprise (e.g., for example, a single first intermediate teaching point is not a “path”), and how is the path “set[]” from the teachings of the specification?)
In claim 3, lines 16 and 27, “the second point” is indefinite (e.g., is this referring to the second point of line 13 or the second point of line 3?)
In claim 3, lines 21 and 31, it is unclear how the first and/or second updated motion path for the robot is “selected for the robot” from the teachings of the specification (e.g., what does it mean that an updated motion path for the robot is “selected for the robot” from the teachings of the specification?)
In claim 4, line 6, “if the motion path is not selected” is indefinite (e.g., not selected by what particularly in the claim, under what conditions, and particularly how?)
In claim 4, line 8, “the searching for the motion path selects . . .” is indefinite in that “the searching” apparently has no proper antecedent basis (e.g., no act/step of “searching” is recited), and it is unclear how a possible “search” function of the processor could be said to perform an action (“selects”) in a device claim (see e.g., MPEP 2173.05(p), II.), and what the “selects” (e.g., the so-called “select[ion]” of the motion path entails from the teachings of the specification (e.g., is this the finding [e.g., “found”] of S26 in FIG. 4?  If so, why is “selects” (and not selecting) claimed, as if there is/may be a difference between finding7 and selecting?)
In claim 4, lines 9ff, “the adjusting of the amount of clearance reduces the amount . . .” is indefinite in that “the adjusting” apparently has no proper antecedent basis (e.g., no act/step of “adjusting” is recited), and it is unclear how a possible “adjust” function of the processor could be said to perform an action (“reduces”) in a device claim (see e.g., MPEP 2173.05(p), II.)
In claim 4, lines 12ff, “the searching for the motion path repeats . . .” is indefinite in that “the searching” apparently has no proper antecedent basis (e.g., no act/step of “searching” is recited), and it is unclear how a possible “search” function of the processor could be said to perform an action (“repeats”) in a device claim (see e.g., MPEP 2173.05(p), II.)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 4, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of generating and/or selecting a first or second updated motion path for a robot or selecting a motion path for a robot, e.g., by detecting, in a motion path for a robot, an amount of clearance between a first point on the motion path for the robot and a second point on a peripheral device for each position of a plurality of positions along the motion path for the robot; detecting a near-miss section, wherein the near-miss section encompasses a portion of the motion path for the robot and, for at least one of the plurality of positions within the detected near-miss section, the amount of clearance is less than a predetermined threshold; detecting a minimum of the amount of clearance between the first point and the second point for one of the plurality of positions in the detected near-miss section; and generating a first updated motion path for the robot having a first intermediate teaching point, wherein the first intermediate teaching point lies on a straight line passing through the first point and the second point for the one of the plurality of positions with the minimum amount of clearance, wherein the first intermediate teaching point defines a first amount of clearance, measured from the first intermediate teaching point to the second point, wherein the first amount of clearance is greater than the minimum amount of clearance, wherein the first amount of clearance is equal to or less than the predetermined threshold, wherein, if the near-miss detecting unit does not detect a near-miss section with the first amount of clearance, the first updated motion path for the robot is selected for the robot, wherein, if the near-miss detecting unit detects a near-miss section with the first amount of clearance, the program updating unit reduces the first amount of clearance to obtain a second updated motion path having a second intermediate teaching point, wherein the second intermediate teaching point defines a second amount of clearance, measured from the second intermediate teaching point to the second point, wherein the second amount of clearance is less than the first amount of clearance, and wherein, if the near-miss detecting unit does not detect a near-miss section with the second amount of clearance, the second updated motion path is selected for the robot; or searching, between two motion points, for a motion path of a robot that satisfies an amount of clearance between the robot and a peripheral device, adjusting the amount of clearance so as to reduce the amount of clearance if the motion path is not selected, wherein, if the motion path satisfies the amount of clearance between the robot and the peripheral device, the searching for the motion path selects the motion path for the robot, and wherein, if the motion path is not selected, the adjusting of the amount of clearance reduces the amount of clearance between the robot and the peripheral device for the motion path between the two and the searching for the motion path repeats the search for the motion path.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because, in a first respect, these methods of generating/selecting/setting updated motion paths and selecting motion paths could be practically performed in a human mind by a person i) looking at the planned path of a robot or autonomous vehicle (drawn by a co-worker on a piece of paper), realizing that the planned path is close to an obstacle, and re-drawing/generating new planned path(s) of the robot or autonomous vehicle that did not come so close to the obstacles, in order to maximize clearances (cf. claims 1 to 3), or ii) trying to make a planned path for a robot or autonomous vehicle through a maze of obstacles in an environment, as shown on paper, without getting too close to any obstacle (without any near-misses), realizing that some “near-miss” compromises with reduced clearance will need to be made if the robot or vehicle is going to navigate the maze to the destination on any path that the person has been able to come up with, and then finally making (generating) the path with a few near miss points having reduced clearance, by drawing a path on the paper (cf. claim 4), that the robot or autonomous vehicle might then be controlled to follow, or to not follow, as the case might be.  In a second respect, the generating/selecting/setting of (updated) motion paths, and the automatic program-correction/path-generating device and method, is or recites also a mathematical calculation (Flook[8]) in a computer program, which is a mathematical concept.
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a robot that a motion path is “for” but is not even used in the claims, the detector/updater/searcher/adjuster units, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a processor, a memory, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a robot having a motion path) is not enough to transform the abstract idea into a patent-eligible invention (Flook[9]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (2016/0059413) in view of Takahashi et al. (2011/0257778).
Ogata (‘413) reveals:
per claim 3, an automatic program-correction method comprising:
detecting, in a motion path for a robot, an amount of clearance between a first point on the motion path of the robot and a second point on a peripheral device for each position of a plurality of positions along the motion path for the robot [e.g., as shown in FIGS. 6A and 6D and as described at S105 in FIG. 8 of Ogata (‘413)];
detecting a section, wherein the section encompasses a portion of the motion path for the robot, and for at least one of the plurality of positions within the detected near-miss section, the amount of clearance is less than a predetermined threshold [e.g., when detecting interference at S105 in Ogata (‘413), obviously in a section];
detecting a minimum of the amount of clearance between the first point and the second point for one of the plurality of positions in the detected near-miss section [e.g., such as the points WPb and A1b in FIG. 6A of Ogata (‘413), as described above];
setting a first updated motion path for the robot having a first intermediate teaching point [e.g., including (for example only) the point A1b’ in FIG. 6A of Ogata (‘413)], 
wherein the first intermediate teaching point lies on a straight line passing through the first point and the second point for the one of the plurality of positions with the minimum amount of clearance  [e.g., for example only, as shown in FIG. 6A of Ogata (‘413)], 
wherein the first intermediate teaching point defines a first amount of clearance measured from the first intermediate teaching point to the second point [e.g., by moving the approach point e.g., by a preliminary movement amount of 10% (or obviously less, such as 1%) of the approach distance in each iteration of S106 in Ogata (‘413) until the interference is no longer produced and is first eliminated  (resulting in a NO answer at S105), at which time program flow proceeds to S107];
wherein the first amount of clearance is greater than the minimum amount of clearance [e.g., as shown, for example only, in FIG. 6A of Ogata (‘413), with the distance between WPb and A1b’ being greater than the distance between WPb and A1b],
wherein the first amount of clearance is equal to or less than the predetermined threshold [e.g., obviously, so that it no longer produces the interference (i.e., the near-miss as taught by Takahashi et al. (‘778)) at S105 in FIG. 8 of Ogata (‘413)],
wherein, if[10] a near-miss section is not detected with the first amount of clearance, the first updated motion path for the robot is selected for the robot,
wherein, if[11] a near-miss section is detected with the first amount of clearance, the  first amount of clearance is reduced to obtain a second motion path having a second intermediate teaching point, 
wherein the second intermediate teaching point defines a second amount of clearance measured from the second intermediate teaching point to the second point [e.g., the examiner considers that this limitation modifies the previous contingent/conditional “if” clause, and is therefore itself contingent/conditional],
wherein the second amount of clearance is less than the first amount of clearance [e.g., the examiner considers that this limitation modifies the previous contingent/conditional “if” clause, and is therefore itself contingent/conditional], and
wherein, if[12] a near-miss section is not detected with the second amount of clearance, the second updated motion path for the robot is selected for the robot;
Ogata (‘413) may not reveal that the interference determined e.g., at S106 is a detected near-miss condition where the clearance is less than a predetermined threshold, and that elimination of the interference (e.g., at S105, NO) would have caused the clearance to e.g., be equal to a near miss clearance threshold.
However, in the context/field of checking for interference (between a workpiece and a tool; abstract) in a similar NC working machine (robot), Takahashi et al. (‘778) teaches at paragraph [0071] that “the ‘interference’ may be freely defined, for example, when the respective portions inside the working machine are within a predetermined distance or less or may be defined as a near-miss”, obviously when the clearance that existed was less than a predetermined distance that would be characterized as a “near” miss.
It would have been obvious at the time the application was filed to implement or modify the Ogata (‘413) teaching system and method so that, for determining interference e.g., at S105 and S107 in FIG. 8, interference would have been freely defined by one or ordinary skill in the art, for example, as when the distance between approach point(s) and the workpiece were within a predetermined distance, or when the approach point of the work tool was a “near-miss” from the workpiece, as taught by Takahashi et al. (‘778), so that the term “interference” would be understood as by those skilled in the art in a broad and reasonable manner, to be freely defined to represent e.g., a near miss within a predetermined distance, as taught by Takahashi et al. (‘778), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
For example, only, the examiner sketches below/on the next page the obvious situation where both the teachings of FIG. 6A and FIG. 6D were implemented in one process of executing the flowchart of FIG. 8, as the flow chart of FIG. 8 is clearly structured to allow, when the approach point movement of FIG. 6A was first performed at S106 to eliminate interference (e.g., a “near miss”, as taught by Takahashi et al. (‘778)) with an obstacle (SH) present at the workpiece between working points (such as a placing table or a fixing jib, or even part of the workpiece, as described at paragraph [0101] of Ogata (‘413)), and then the reduction of the approach point movement amount of FIG. 6D (to an amount that eliminated resulting interference between the work tool and an obstacle (SH2) located on the side of the work tool opposite the workpiece) was performed as at S108:

    PNG
    media_image1.png
    490
    833
    media_image1.png
    Greyscale

In the above sketch, the dashed line nearest the workpiece corresponds to the virtual line between approach points A1a and A1b (in Ogata (‘413)) generated at S104 that results in interference (such as a near-miss) at S105, a first movement of the approach points to (most-distant) A1a’, A1b’ at S106 results in a retreated virtual line (e.g., corresponding to Hab’ in FIG. 6A), and then when it is subsequently determined at S107 that the work tool interferes with the obstacle (SH2) located on the side of the work tool opposite the workpiece e.g., at the approach point A1a’ (and/or at A1b’), the approach point movement amount (e.g., for example, between the points A1a and A1a’) is “reduce[d]” as at paragraph [0141] and as detailed at S108 in FIG. 6D, so that the positions of the approach points are changed to (intermediate points) A1a” and A1b”, so that interference in the virtual line position and interference of the work tool are both eliminated, e.g., to provide a maximum amount of all kinds (virtual and real) of clearance.
As such, the implemented or modified Ogata (‘413) teaching system and method would have rendered obvious:
per claim 3, an automatic program-correction method comprising:
detecting, in a motion path for a robot, an amount of clearance between a first point on the motion path for the robot and a second point on a peripheral device for each position of a plurality of positions along the motion path for the robot [e.g., as shown in FIGS. 6A and 6D and as described at S105 in FIG. 8 of Ogata (‘413), for example, when detecting a near-miss (as the interference in Ogata (‘413)) as taught by Takahashi et al. (‘778)];
detecting a near-miss section, wherein the near-miss section encompasses a portion of the motion path for the robot and, for at least one of the plurality of positions within the detected near-miss section, the amount of clearance is less than the predetermined threshold [e.g., as taught by Takahashi et al. (‘778) at paragraph [0071] when detecting interference (e.g., between points A1a and A1b) at S105 in Ogata (‘413)];
detecting a minimum of the amount of clearance [e.g., such as the distance “c” in FIG. 6A of Ogata (‘413)] between the first point and the second point for the one of the plurality of positions in the detected near-miss section [e.g., such as the points WPb and A1b in FIG. 6A of Ogata (‘413), as described above];
setting a first updated motion path for the robot having a first intermediate teaching point [e.g., including (for example only) the point A1b’ in FIG. 6A of Ogata (‘413)], 
wherein the first intermediate teaching point lies on a straight line passing through the first point and the second point for the one of the plurality of positions with the minimum amount of clearance [e.g., for example only, as shown in FIG. 6A of Ogata (‘413), with a line passing through WPb and A1b], 
wherein the first intermediate teaching point defines a first amount of clearance greater than the minimum amount of clearance [e.g., by moving the approach point (e.g., A1b), for example only, by a preliminary movement amount of 10% (or obviously less, such as 1%) of the approach distance in each iteration of S106 in Ogata (‘413), for example to a new approach point A1b’,  until the interference as the near miss taught by Takahashi et al. (‘778) is no longer produced and is first eliminated  (resulting in a NO answer at S105), at which time program flow proceeds to S107],
wherein the first amount of clearance is greater than the minimum amount of clearance [e.g., as shown, for example only, in FIG. 6A of Ogata (‘413), with the distance between WPb and A1b’ being greater than the distance between WPb and A1b],
wherein the first amount of clearance is equal to or less than the predetermined threshold [e.g., obviously, so that it no longer produces the interference (i.e., the near-miss as taught by Takahashi et al. (‘778)) at S105 in FIG. 8 of Ogata (‘413)],
wherein, if[13] a near-miss section is not detected with the first amount of clearance, the first updated motion path for the robot is selected for the robot,
wherein, if[14] a near-miss section is detected with the first amount of clearance, the  first amount of clearance is reduced to obtain a second motion path having a second intermediate teaching point,
wherein the second intermediate teaching point defines a second amount of clearance, measured from the second intermediate teaching point to the second point [e.g., the examiner considers that this limitation modifies the previous contingent/conditional “if” clause, and is therefore itself contingent/conditional],
wherein the second amount of clearance is less than the first amount of clearance [e.g., the examiner considers that this limitation modifies the previous contingent/conditional “if” clause, and is therefore itself contingent/conditional], and
wherein, if[15] a near-miss section is not detected with the second amount of clearance, the second updated motion path for the robot is selected for the robot;
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (P.C.T., JPWO 2015/040980; EPO machine translation attached[16][17]) in view of Shibata et al. (Japan, 2003-94365; JPO machine translation attached).
Kanazawa et al. (JPWO, ‘980) reveals:
per claim 4, an automatic path-generation device, comprising a processor [e.g., 11] configured to: 
search [e.g., at S5 and S6 in FIG. 2], between two motion points [e.g., as obtained at Steps S1 to S3 in FIG. 2; see FIGS. 5 to 7], for a motion path [e.g., the linear path in Step S5 of FIG. 2] of a robot [e.g., including the robot controller 14 in FIG. 1, with the implicit robot being attached to the welding gun 200 in FIG. 8(a), for effecting welding operations] that satisfies an amount of clearance [e.g., at the interference check of S6 in FIG. 2, as described more fully in FIG. 3, with “no interference” (paragraph [0066]) being determined at S65 after the clearance reduction is effected at S73, S75, etc. in FIG. 3] between the robot and a peripheral device [e.g., the objects such as jigs, equipment, etc.],
adjust the amount of clearance so as to reduce the amount of clearance if the motion path is not selected [e.g., the path is stored at S66 in FIG. 3; when the answer at S65 is NO (i.e., there is interference), the path is not stored, and the clearance is reduced at S73, NO, S75; see also paragraph [0103]], 
wherein, if the motion path satisfies the amount of clearance between the robot and the peripheral device [e.g., when, with the distance (clearance) that is being used to determine the interference check tolerance at S61 (paragraphs [0054], etc.), the answer at S65 in FIG. 3 is NO, so that the path is stored in S66], the searching for the motion path selects the motion path for the robot [e.g., by storing the path at S66 in FIG. 3], and 
wherein, if the motion path is not selected [e.g., when the answer at S65 in FIG. 3 is NO], the adjusting of the amount of clearance reduces the amount of clearance between the robot and the peripheral device for the motion path between the two and the searching for the motion path repeats the search for the motion path [e.g., as shown by the loop S65, NO, S73, NO, S75, S61 in FIG. 3, with the legend of S75 in FIG. 3 being translated by Google as, “Clearance – Instructions to make it smaller”];
It may be alleged that Kanazawa et al. (JPWO, ‘980) does not expressly reveal the (welding) robot, although he discloses the robot controller and the welding electrodes (e.g., FIG. 8(a)) utilized by the robot.
However, in the context/field of an end effector for a welding robot (FIG. 1) with similar electrodes, Shibata et al. (JP, ‘365) reveals a robot apparatus 12 in the form of a multi-joint robot 50 that follows an operation path while not interfering with the work and having a minimum opening for a clearance selected.
It would have been obvious at the time the application was filed to implement or modify the Kanazawa et al. (JPWO, ‘980) work path creation device so that a multi-joint robot was used for effecting the welding operations, as taught by Shibata et al. (JP, ‘365), and so that the stored paths would have been selected for use by the multi-joint robot, as implicitly taught by Shibata et al. (JP, ‘365), in order to effect welding operations, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trepagnier et al. (2007/0219720) in view of Paschall, II et al. (2019/0161274).
Trepagnier et al. (‘720) reveals:
per claim 4, an automatic path-generation device comprising a processor [e.g., FIGS. 8 to 10, including the path planning unit 112 in FIG. 10 and the path planning computer shown in FIG. 9] configured to:
search [e.g., as described at paragraph [0151], by reducing clearance, until a valid path is found, e.g., “The initial parameters use safety margins (for example the clearance of the vehicle from an obstacle or between obstacles), while the final parameters use no safety margins around obstacles. This ensures that if a path is available that will avoid an obstacle with a large margin of error[18] (e.g., vehicle lateral clearance) the path planning software selects that path. Otherwise, the planning algorithm will keep reducing the safety margin around obstacles until a valid path is determined.”], between two motion points [e.g., between two points on the paths shown in FIGS. 11 to 13, such as a point and the beginning of the path and a point later in the path], for a motion path of a robot [e.g., the autonomous vehicle; see e.g., footnote 2 above] that satisfies an amount of clearance between the robot [e.g., the autonomous vehicle 10 of FIG. 1A] and a peripheral device [e.g., the safety margin in paragraph [0151] between the vehicle and the obstacle, specified with several different parameters, such as a large safety margin (the clearance of the vehicle from the obstacle) initially, and then reduced safety margins or no safety margins subsequently, until a valid path is determined]; and
adjust the amount of clearance so as to reduce the amount of clearance if the motion path is not selected [e.g., in the path planning unit 112, that reduces the safety margins (the amount of clearance of the vehicle from the obstacle) when a valid path is not initially found by the path planning unit, until a valid path is found, as described at paragraph [0151]],
wherein, if the motion path satisfies the amount of clearance between the robot and the peripheral device, the searching for the motion path selects the motion path for the robot [e.g., when the valid path is found, at paragraph [0151]], and
wherein, if the motion path is not selected, the adjusting of the amount of clearance reduces the amount of clearance between the robot and the peripheral device for the motion path between the two motion points [e.g., as described in paragraph [0151], “The path planning algorithms run using several different parameters until a valid path is found. The initial parameters use safety margins (for example the clearance of the vehicle from an obstacle or between obstacles), while the final parameters use no safety margins around obstacles. This ensures that if a path is available that will avoid an obstacle with a large margin of error (e.g., vehicle lateral clearance) the path planning software selects that path. Otherwise, the planning algorithm will keep reducing the safety margin around obstacles until a valid path is determined”], and the searching for the motion path repeats the search for the motion path [e.g., by keeping reducing the safety margin around obstacles until the valid path is found];
It may be alleged that Trepagnier et al. (‘720) does not reveal a “robot”, although he reveals an autonomous vehicle.
Moreover, while Trepagnier et al. (‘720) teaches that the path planner is used for collision avoidance (cf. FIGS. 11 to 13) and that the planning algorithm will “keep reducing” the safety margin around obstacles until the valid path is found, it may be alleged that he does not expressly reveal that the safety margin (as the amount of “clearance of the vehicle from an obstacle”) was reduced “repeat[edly]”, as claimed by applicant, meaning e.g., at least two times.
However, Paschall, II et al. (‘274) teaches in his abstract that autonomous vehicles are robotic systems.
It would have been obvious to implement or modify the Trepagnier et al. (‘720) control system and path planner so that the autonomous vehicle was implemented as a robot/robotic system, as taught by Paschall, II et al. (‘274) and as was well-known, and so that, in order to “keep reducing” the safety margin/clearance as taught by Trepagnier et al. (‘720), the safety margin (as the clearance of the vehicle from the obstacle) would have been reduced at least two times, i.e., repeatedly as obviously necessary, on the way to final parameters that may not have had any safety margin, so that the software would have selected the searched for path with a larger available clearance, if possible, before keeping reducing the safety margin and then selecting a searched for path with a smaller available clearance (or no clearance) if no larger clearance paths were available, as taught by Trepagnier et al. (‘720) himself, in order to ensure selection of a path with a large lateral clearance if that path is available for the autonomous vehicle operating as a robot/robotic system, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merely to complete the record, the examiner also cites the basic (international) version of Kanazawa et al. (WO, ‘980), which published with an English abstract and English bibliographic data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Applicant states, “As argued previously, the Applicant respectfully disagrees with the Examiner’s reliance on Trepagnier et al., because, as recognized by the Examiner, the reference concerns autonomous vehicles and, therefore, is unrelated to the claimed invention. Moreover, claim 4 has been amended to provide additional details that further remove claim 4 from Trepagnier et al. and the language in paragraph [015] [sic] quoted above. Among the changes, claim 4 is now directed explicitly to the motion path of a robot. Finally, the Applicant does not believe that Paschall, Il et al. is capable of curing the deficiencies in Trepagnier et al. at least for the same reason.”  The examiner is unaware of logic behind an assertion that an autonomous vehicle is not a “robot”, especially since applicant has apparently disclosed, in the specification, no robotic structure (e.g., an arm, an end effector, etc.) that could distinguish applicant’s disclosed invention from an autonomous vehicle.  The examiner has previously cited numerous documents that indicate that autonomous vehicles are robotic vehicles, and that the very vehicle represented in Trepagnier et al. (‘720) was a participant in DARPA’s “robot race” (CNet; a.k.a., the well-known Grand Challenge) in 2005.  Accordingly, applicant’s arguments remain unconvincing.
        2 ro·bot  (rō′bŏt′, -bət) n.
        1. A mechanical device that sometimes resembles a human and is capable of performing a variety of often complex human tasks on command or by being programmed in advance.
        2. A machine or device that operates automatically or by remote control.
        3. A person who works mechanically without original thought, especially one who responds automatically to the commands of others.
        4. A form of urban dance involving a succession of separate movements executed with precision in imitation of a robot.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 4 January 2022.]
        3 This “JPWO” designation is a conventional designation for Japanese translations of PCT (WO) documents/publications.  They differ substantially only in form from the basic WO documents that are published in Japanese.
        4 For how patent drawings are generally interpreted, see MPEP 2125, II.
        5 Quoting the Rule section:
        “(d)(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        6 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        7 Here, the examiner merely notes that the applied Trepagnier et al. (‘720) reference uses the word “found” at paragraph [0151].  If the reason for changing the wording in claim 4 from “found” to “selected” is to somehow attempt to distinguish from Trepagnier et al. (‘720), then applicant is apparently distinguishing from its own disclosure, that does not use “selected” in conjunction with the embodiment that supports claim 4.
        8 See also e.g., Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “[Appellant] claim[s] that his mathematical algorithm, when related to a computer program, will improve the existing process for updating alarm units. Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.”
        9 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        10 The examiner understands this to be a conditional/contingent method clause, and the performance recited by the step need not be carried out in order for the claimed method to be performed.  See Claim Interpretation section above.
        11 The examiner understands this to be a conditional/contingent method clause, and the performance recited by the step need not be carried out in order for the claimed method to be performed.  See Claim Interpretation section above.
        12 The examiner understands this to be a conditional/contingent method clause, and the performance recited by the step need not be carried out in order for the claimed method to be performed.  See Claim Interpretation section above.
        13 The examiner understands this to be a conditional/contingent method clause, and the performance recited by the step need not be carried out in order for the claimed method to be performed.  See Claim Interpretation section above.
        14 The examiner understands this to be a conditional/contingent method clause, and the performance recited by the step need not be carried out in order for the claimed method to be performed.  See Claim Interpretation section above.
        15 The examiner understands this to be a conditional/contingent method clause, and the performance recited by the step need not be carried out in order for the claimed method to be performed.  See Claim Interpretation section above.
        16 The examiner cites the Japanese translation of the International (WO) publication only so he can refer to paragraph numbers in the EPO translation.  (The EPO’s translation of the corresponding international WO document, which was also published in Japanese, does not have paragraph numbers.)  The examiner understands that Japanese translations of WO documents [that is, JPWO documents] are substantially identical to the corresponding Japanese-language WO documents, except for minor form/language differences such as font, abstract language, bibliographic data language, etc.
        17 Corresponds to Japanese patent registration JP,6090463,B.
        18 I.e., the [large] safety margin